Citation Nr: 0726058	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for status 
post left shoulder rotator cuff repair, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an initial increased rating for status 
post internal fixation of the right fifth metatarsal fracture 
and right first toe bunionectomy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1985 
to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah.  In that decision, the RO, in pertinent 
part, granted service connection for status post left 
shoulder rotator cuff repair (10%, effective from March 2005) 
and status post internal fixation of a right fifth metatarsal 
fracture and a right first toe bunionectomy (10%, effective 
from March 2005).  Following receipt of notification of that 
decision, the veteran perfected a timely appeal with respect 
to the initial assignment of 10 percent ratings for each of 
those service-connected disabilities.  

In relevant part, the March 2005 rating action also denied 
service connection for bilateral hearing loss.  Following 
receipt of notice of that decision, the veteran perfected a 
timely appeal with respect to the denial of his hearing loss 
claim.  Thereafter, in an August 2005 statement, the veteran 
expressed his desire to withdraw this claim from appellate 
review.  As such, the issue of entitlement to service 
connection for bilateral hearing loss is not in appellate 
status before the Board at this time.  See 38 C.F.R. § 20.204 
(2006).  

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected status post internal 
fixation of a right fifth metatarsal fracture and a right 
first toe bunionectomy will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected status post left shoulder rotator cuff 
repair is manifested by mild limitation of motion.  However, 
limitation of motion of the veteran's left arm at the 
shoulder level or to midway between his side and shoulder 
level, nonunion of his left clavicle or scapula with loose 
movement, dislocation of his left clavicle or scapula, 
favorable ankylosis of his left scapulohumeral articulation 
with abduction limited to 60 degrees (and the ability to 
reach the mouth and head), malunion of his left humerus with 
moderate or marked deformity, and recurrent dislocation of 
his left humerus at the scapulohumeral joint either with 
infrequent episodes and guarding of movements only at the 
shoulder level or with frequent episodes and guarding of all 
arm movements have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected status post left shoulder rotator 
cuff repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5200-5203 & Plate I (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2006).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In November 2004 in the present case, the veteran filed a 
claim for service connection for a left shoulder disability.  
Correspondence dated in the same month informed the veteran 
of the type of evidence necessary to support this issue and 
explained that the RO would make reasonable efforts to help 
him obtain necessary pertinent evidence but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the correspondence also 
informed him of his opportunity to submit "additional 
things," "any other evidence or information that . . . [he] 
think[s would] . . . support his claim,"  or "any evidence 
in . . . [his] possession that pertains to . . . his claim."  

By the March 2005 rating action, the RO granted service 
connection for status post left shoulder rotator cuff repair 
and assigned a 10 percent evaluation to this disability, 
effective from March 2005.  Consequently, the Board finds 
that section 5103(a) notice has served its purpose, and its 
application is no longer required because the veteran's 
service connection claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  

Subsequently, in April 2005, the veteran filed a notice of 
disagreement with the 10 percent rating initially assigned to 
his service-connected left shoulder disability.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (holding that, where 
there is no clearly expressed intent to limit the appeal, VA 
is required to consider entitlement to all available 
evaluations for that disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2006).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2006).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In a March 2005 letter in the present case, the RO notified 
the veteran of the grant of service connection for status 
post left shoulder rotator cuff repair as well as the 
assignment of a 10 percent evaluation, effective from March 
2005, for this disability.  In addition, the veteran was 
informed of the criteria pertinent to the assignment of the 
10 percent rating, and effective date, for this disability as 
well as his appellate rights (including his right to 
representation).  See 38 U.S.C.A. § 5104 (West 2002) & 
38 C.F.R. § 3.103(b) (2006).  Furthermore, the statement of 
the case subsequently issued in April 2005 specifically set 
forth the criteria necessary for the grant of an increased 
evaluation for the veteran's service-connected left shoulder 
disability, a discussion of the relevant evidence of record, 
as well as the reasons and bases for the denial of a 
disability rating greater than 10 percent for this 
disability.  

Thereafter, in September 2005, the RO readjudicated the 
veteran's initial increased rating claim.  At that time, the 
RO issued a letter and a supplemental statement of the case 
(SSOC) which notified the veteran of the continued denial of 
a disability rating greater than 10 percent for his 
service-connected left shoulder disability as well as the 
reasons and bases for the decision.  Consequently, the Board 
finds that VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d) as well as 
the regulatory requirements of 38 C.F.R. § 3.103(b) and 
continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of an initial increased rating for his service-connected left 
shoulder disability.  Dingess/Hartman, 19 Vet. App. at 491, 
493, 500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
initial increased rating claim on appeal.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  He has 
been accorded two pertinent VA examinations (in December 2004 
and August 2005).  In the substantive appeal which was 
received at the RO in June 2005, he requested an informal 
conference with a local Decision Review Officer.  The 
informal conference was scheduled for August 2005.  According 
to the veteran's representative, a current VA examination was 
scheduled in lieu of the informal conference.  That 
examination was the evaluation conducted later in August 
2005.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial increased rating 
for his service-connected left shoulder disability.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to an initial increased rating for the service-connected 
status post left shoulder rotator cuff repair, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the March 2005 rating action, the RO 
granted service connection, and awarded a 10 percent 
evaluation effective from March 2005, for status post left 
(nondominant) shoulder rotator cuff repair.  According to 
evidence available at the time of that decision, service 
medical records indicate that, in August 1995, the veteran 
underwent surgery on his left shoulder due to recurrent 
dislocations of that joint.  There were no complications, and 
the veteran was found to have tolerated the procedure well.  
He returned to the recovery room in stable condition.  

Following receipt of notification of the March 2005 decision, 
the veteran perfected a timely appeal with respect to the 
10 percent evaluation initially assigned to his 
service-connected left shoulder disability.  This disorder 
remains evaluated as 10 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

In the present case, the RO has evaluated the 
service-connected status post left shoulder rotator cuff 
repair based upon impairment of the clavicle or scapula.  
According to the relevant diagnostic code, evidence of 
malunion of the minor clavicle or scapula, or nonunion of the 
minor clavicle or scapula without loose movement, warrants 
the assignment of a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).  The next higher evaluation of 
20 percent requires evidence of either nonunion of the minor 
clavicle or scapula with loose movement or dislocation of the 
minor clavicle or scapula.  Id.  

Additionally, the diagnostic code which addresses impairment 
resulting from limitation of motion of the shoulder joint 
stipulates that a 20 percent disability rating will be 
awarded with evidence of limitation of motion of the minor 
arm either at the shoulder level or midway between the side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, necessitates evidence of 
limitation of motion of the minor arm to 25 degrees from the 
side.  Id.  Normal forward elevation (flexion) and abduction 
of the shoulder each range from zero degrees to 180 degrees, 
and normal external and internal rotation of this joint each 
range from zero degrees to 90 degrees.  38 C.F.R. § 4.71, 
Plate I (2006).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left shoulder disability requires 
consideration of any associated limitation of motion of the 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Code 5201 (2006).  Problems such as pain on use should be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also, 38 C.F.R. 
§ 4.59 (2006).  

Throughout the current appeal, the veteran asserts that the 
service-connected status-post left (nondominant) shoulder 
rotator cuff repair is manifested by limitation of motion, 
pain, decreased strength, fatigability, weakness, and an 
inability to perform certain repetitive motions.  The 
veteran's lay descriptions are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, the lay descriptions of this service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The claims folder contains no evidence of post-service 
hospitalization, outpatient treatment, or the need for 
medication, for the veteran's service-connected left shoulder 
disability.  However, he has received two compensation and 
pension examinations for this disorder.  The first evaluation 
was conducted in December 2004 (prior to his February 2005 
discharge from active military duty), and the second one was 
completed in August 2005.  

These examinations of the veteran's left shoulder have 
demonstrated some limitation of motion of this joint 
(including no more than flexion to 130 degrees, extension to 
45 degrees, abduction to 130 degrees, adduction to 
20 degrees, internal rotation to 90 degrees, and external 
rotation to 75 degrees).  However, a negative apprehension 
sign, an asymptomatic scar, 5/5 strength in all ranges of 
motion, sensation which is intact to light touch in the left 
upper extremity, and no pain on motion, tenderness to 
palpation over any aspect of the shoulder (including the 
acromioclavicular joint and the coracoid process), or 
ankylosis has also been shown.  

The August 2005 VA examiner described the limitations of 
motion of the veteran's left shoulder as only mild.  
Significantly, without evidence of limitation of motion of 
the veteran's left arm at the shoulder level or to midway 
between his side and shoulder level, an increased rating of 
20 percent for his service-connected left shoulder 
disability, based upon impairment resulting from limitation 
of motion of the joint, is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).  

Throughout the appeal, the veteran has described a dull 
throbbing pain (of 5-6 out of 10 in severity), fatigue, and 
weakness in his left shoulder with physical activity.  He 
also maintains that, during flare-ups (which last 
approximately one to two days and occur approximately once or 
twice a month), pain alone limits the range of motion of his 
left shoulder by approximately 25%-30%.  He asserts that this 
symptomatology has necessitated a restriction of his 
recreational activities, including, for instance, an 
inability to ski or to play any type of contact sports such 
as basketball.  In this regard, the Board notes that pain on 
extreme range of motion of the veteran's left shoulder was 
shown at the December 2004 evaluation.  

Significantly, however, no pain on motion or tenderness to 
palpation over any aspect of the veteran's left shoulder 
(including the acromioclavicular joint and the coracoid 
process) was demonstrated at the subsequent August 2005 VA 
evaluation.  Further, the strength of the veteran's left 
shoulder has been found to be normal, and the ranges of 
motion of this joint have not been shown to be limited by 
fatigue, weakness, lack of endurance, or incoordination.  
Even at the December 2004 examination, the veteran admitted 
that he is not incapacitated as a result of his left shoulder 
disability and that he has no functional impairment greater 
than slight limitation of motion of this joint.  He reported 
that he is able to cook, shower, shop, dress himself, garden, 
drive a car, take out trash, and push a lawnmower.  Also, at 
the August 2005 evaluation, the veteran stated that he is 
able to complete all of his housework and yard work.  

As such, the Board concludes that the 10 percent rating 
currently assigned to the service-connected status post left 
(minor) shoulder rotator cuff repair adequately portrays the 
functional impairment, pain, and weakness that the veteran 
experiences as a consequence of use of his left shoulder.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2006).  

Additionally, X-rays taken of the veteran's left shoulder 
reflect the presence of three staples within the anterior 
aspect of the glenoid fossa without complications.  Such 
radiographic films are otherwise normal.  Significantly, 
without evidence of nonunion of the left clavicle or scapula 
with loose movement or dislocation of the left clavicle or 
scapula, an increased rating of 20 percent, based upon 
impairment of the clavicle or scapula, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  

Moreover, the examinations conducted on the veteran's left 
shoulder during the current appeal have not shown favorable 
ankylosis of his left scapulohumeral articulation with 
abduction limited to 60 degrees (and the ability to reach the 
mouth and head), malunion of his left humerus with moderate 
or marked deformity, or recurrent dislocation of his left 
humerus at the scapulohumeral joint with either infrequent 
episodes and guarding of movements only at the shoulder level 
or frequent episodes and guarding of all arm movements.  As 
such, the next higher evaluation of 20 percent for the 
veteran's service-connected left shoulder disability, 
pursuant to the additional diagnostic codes pertinent to 
disorders of this joint, may not be awarded.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 & 5202 (2006).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of left shoulder 
limitation of motion, pain, decreased strength, fatigability, 
and weakness, which has resulted in a restriction of his 
recreational activities, the multiple examinations which have 
been conducted on this joint have provided essentially mild 
findings.  Under such circumstances, therefore, a basis upon 
which to award a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
status post left (minor) shoulder rotator cuff repair has not 
been presented.  The veteran's appeal for an increased 
schedular rating for this service-connected disability must, 
therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  Specifically, that 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence indicating 
that the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In April 2005, 
the veteran asserted that his service-connected left shoulder 
disability will impact his earning potential.  At the 
subsequent August 2005 examination, he reported that, at 
times, he is not able to use his left shoulder to complete 
assignments as a diesel engine mechanic.  However, at that 
evaluation, the veteran also admitted that "for the most 
part, he is able to do this job well with no significant 
impairment on his ability to work."  In fact, he admitted 
that he has never missed work due to his service-connected 
left shoulder disability.  Furthermore, the claims folder 
contains no evidence that this disorder has actually 
adversely affected his ability to work.  Additionally, this 
disability has not required frequent periods of 
hospitalization or outpatient treatment or medication at any 
time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status post left shoulder rotator cuff 
repair has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this issue.  


ORDER

Entitlement to an initial increased rating greater than 
10 percent for the service-connected status post left 
shoulder rotator cuff repair is denied.  


REMAND

A January 2006 rating decision, which granted service 
connection for status post right 2nd and 5th hammertoe repair 
and assigned a noncompensable evaluation for this disability 
effective from March 2005, also notes that a future 
examination of the service-connected status post internal 
fixation of the veteran's right 5th metatarsal fracture and 
right 1st toe bunionectomy was scheduled for March 2007.  A 
report of this examination is not included in the claims 
folder.  Consequently, a remand of the issue of entitlement 
to a disability rating greater than 10% for the 
service-connected status post internal fixation of the 
veteran's right 5th metatarsal fracture and right 1st toe 
bunionectomy is necessary to accord the RO, through the AMC, 
an opportunity to procure, and associate with the file, a 
copy of a report of any such examination that may have been 
conducted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (in which the Court held that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should obtain a copy of a 
report of the VA examination completed 
on the service-connected status post 
internal fixation of the veteran's 
right 5th metatarsal fracture and right 
1st toe bunionectomy in March 2007 (or 
at any time since the last VA 
evaluation in August 2005).  Any such 
report which may be available should be 
associated with the veteran's claims 
folder.  

If the report of any VA examination of 
the service-connected status post 
internal fixation of the veteran's 
right 5th metatarsal fracture and right 
1st toe bunionectomy completed since 
August 2005 is not available, or if no 
such examination has in fact been 
conducted, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of this 
service-connected disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent right 1st and 5th toes 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  In addition, 
the examiner should discuss whether the 
veteran's right 1st and 5th toes exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his right foot repeatedly over a 
period of time.  Complete rationale 
should be provided for all opinions 
expressed.  

2.  The AMC should then re-adjudicate 
the issue of entitlement to an initial 
disability rating greater than 
10 percent for the status post internal 
fixation of the veteran's right 
5th metatarsal fracture and right 1st toe 
bunionectomy.  If the decision remains 
in any way adverse to the veteran, he 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


